Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8, line 2-3 is objected to because of the following informalities:  “the rearward end” should be - -a rearward end- -.  Appropriate correction is required.
Claim 13, line 1 is objected to because of the following informalities:  “the fuel injection device according to claim 1” should be - -the fuel injection device according to claim 2- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-17, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 6; claim 16, line 13; claim 19, line 17 recites “outward ends of the two adjacent protrusions not meeting each other” is considered a negative limitation which is not supported by the instant specification because the Figures in the instant application are exemplary embodiments and Paragraph 0091 states that “variations and modifications may be made by adding, changing, or removing components” of these exemplary embodiments, so that it is not certain that in all embodiments the outward ends of the two adjacent protrusions not meeting each other.  The specification does not state anything about the outward ends of the protrusions.  Thus, this claim limitation fails the written description requirement for new matter. The Examiner suggests modifying the language to recite that the outward ends of the two adjacent protrusions are circumferentially spaced apart from each other.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 10, 13, 16-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandai et al (US 6267583) in view of Fox et al (US 20100071374).

    PNG
    media_image1.png
    438
    595
    media_image1.png
    Greyscale

Annotated Figure 11 of Mandai


    PNG
    media_image2.png
    834
    318
    media_image2.png
    Greyscale

Annotated Figure 3 of Fox


Regarding claim 1, Mandai discloses a fuel injection device (Figure 11; 303) for a combustor (Column 11, line 25-30) comprising:
a pilot fuel passage (The passage in Annotated Figure 11; labeled second inner tube for Figure 11; 310).
Mandai does not disclose a flow guide comprising a rod-shaped body and a plurality of protrusions protruding outwardly from the rod-shaped body; 
a plurality of guide channels connected to a pilot fuel passage  through which fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other; 
an injection chamber connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole formed at a tip of the injection chamber to inject the fuel, 
wherein the injection chamber comprises a decompression space to drop a pressure therein, 
wherein each protrusion has a tip protruding further forward than a forward end of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions.
However, Fox teaches a fuel injection device (Figure 3; 138) for a combustor (Figure 1; 10) comprising: 
a flow guide (Annotated Figure 3; labeled rod and 145) comprising a rod-shaped body (Annotated Figure 3; labeled rod) and a plurality of protrusions (Figure 3; 145) protruding outwardly from the rod-shaped body; 
a plurality of guide channels (Figure 3; 148. Paragraph 0026) connected to a fuel passage (Figure 3; 152) through which fuel is supplied, each guide channel being formed between two adjacent protrusions (Adjacent Figure 3; 145) of the plurality of protrusions, outward ends (The outward ends of the protrusions) of the two adjacent protrusions not meeting each other; 
an injection chamber (Annotated Figure 3; labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Figure 3; 136) formed at a tip (The tip of the injection chamber) of the injection chamber to inject the fuel, 
wherein the injection chamber comprises a decompression space (Annotated Figure 3; labeled decompression space) to drop a pressure therein (The decompression space having an enlarged volume as compared to the guide channels would drop the pressure due to at least Boyle’s Law), 
wherein each protrusion has a tip (Annotated Figure 3; labeled tip) protruding further forward than a forward end (The forward end of the rod) of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the fuel injection device comprises: a flow guide comprising a rod-shaped body and a plurality of protrusions protruding outwardly from the rod-shaped body; a plurality of guide channels connected to a pilot fuel passage (The fuel passage of Fox in the context of Mandai is a pilot fuel passage) through which fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other; an injection chamber connected to the plurality of guide channels, the fuel being merged in the injection chamber; and an injection hole formed at a tip of the injection chamber to inject the fuel, wherein the injection chamber comprises a decompression space to drop a pressure therein, wherein each protrusion has a tip protruding further forward than a forward end of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, The modification uses the insert of Fox in Figure 11; 303 of Mandai).
Regarding claim 2, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the plurality of guide channels have a plurality of outlets connected to the injection chamber, and 15the decompression space is located between the plurality of outlets.
However, Fox teaches wherein the plurality of guide channels have a plurality of outlets (The portion of Figure 3; 148 that feed the decompression space) connected to the injection chamber, and 15the decompression space is located between the plurality of outlets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the plurality of guide channels have a plurality of outlets connected to the injection chamber, and 15the decompression space is located between the plurality of outlet as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 1).
Regarding claim 3, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the plurality of protrusions and the plurality of guide channels are in a spiral form.
However, Fox teaches wherein the plurality of protrusions and the plurality of guide channels are in a spiral form (Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the plurality of protrusions and the plurality of guide channels are in a spiral form as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 1).
Regarding claim 9, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the decompression space is defined at a tip of the flow guide.
However, Fox teaches wherein the decompression space is defined at a tip of the flow guide (The tip of the flow guide).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the decompression space is defined at a tip of the flow guide as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 1).
Regarding claim 10, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the decompression space is in a form of a curved arc.
However, Fox teaches wherein the decompression space is in a form of a curved arc (Annotated Figure 3; labeled curved arc).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the decompression space is in a form of a curved arc as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 1).
Regarding claim 13, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein each of the plurality of outlets is inclined with respect to a longitudinal direction of the flow guide.
However, Fox teaches wherein each of the plurality of outlets (The portion of Figure 3; 148 that feed the decompression space) is inclined with respect to a longitudinal direction (Figure 3; 126) of the flow guide (The decompression space being at least radially inward of the guide channels, so that the outlets are inclined (since the guide channels travel longitudinally as well).  Furthermore, the outlets of the guide channels being helical has their outlets being inclined with respect to the longitudinal axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein each of the plurality of outlets is inclined with respect to a longitudinal direction of the flow guide as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 1).
Regarding claim 16, Mandai discloses a combustor nozzle (Figure 11) comprising: 
an outer tube (Figure 11; 301); 
a first inner tube (Annotated Figure 11; labeled first inner tube) installed inside the outer tube to form an air passage (Figure 11; 302) with the outer tube therebetween; 
a second inner tube (Annotated Figure 11; labeled second inner tube) installed inside the first inner tube to form a main fuel passage (Figure 11; 304) with the first inner tube therebetween, the second inner tube having a pilot fuel passage (Figure 11; 304) formed therein; and 
a fuel injection device (Figure 11; 303) installed in the second inner tube to inject fuel.
Mandai does not disclose wherein the fuel injection device comprises: a flow guide comprising a rod-shaped body and a plurality of protrusions protruding outwardly from the rod-shaped body; a plurality of guide channels connected to the pilot fuel passage through which the fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other; an injection chamber connected to the plurality of guide channels, the fuel being merged in the injection chamber; and an injection hole formed at a tip of the injection chamber to inject the fuel, and wherein the injection chamber comprises a decompression space to drop a pressure therein, wherein each protrusion has a tip protruding further forward than a forward end of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions.
However, Fox teaches a fuel injection device (Figure 3; 138) comprising: 
a flow guide (Annotated Figure 3; labeled rod and 145) comprising a rod-shaped body (Annotated Figure 3; labeled rod) and a plurality of protrusions (Figure 3; 145) protruding outwardly from the rod-shaped body; 
a plurality of guide channels (Figure 3; 148. Paragraph 0026) connected to a fuel passage (Figure 3; 152) through which the fuel is supplied, each guide channel being formed between two adjacent protrusions (Adjacent Figure 3; 145) of the plurality of protrusions, outward ends (The outward ends of the protrusions) of the two adjacent protrusions not meeting each other; 
an injection chamber (Annotated Figure 3; labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Figure 3; 136) formed at a tip (The tip of the injection chamber) of the injection chamber to inject the fuel, and 
wherein the injection chamber comprises a decompression space (Annotated Figure 3; labeled decompression space) to drop a pressure therein (The decompression space having an enlarged volume as compared to the guide channels would drop the pressure due to at least Boyle’s Law),
wherein each protrusion has a tip (Annotated Figure 3; labeled tip) protruding further forward than a forward end (The forward end of the rod) of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the fuel injection device comprises: a flow guide comprising a rod-shaped body and a plurality of protrusions protruding outwardly from the rod-shaped body; a plurality of guide channels connected to the pilot fuel passage (The fuel passage of Fox in the context of Mandai is a pilot fuel passage) through which the fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other; an injection chamber connected to the plurality of guide channels, the fuel being merged in the injection chamber; and an injection hole formed at a tip of the injection chamber to inject the fuel, and wherein the injection chamber comprises a decompression space to drop a pressure therein, wherein each protrusion has a tip protruding further forward than a forward end of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, The modification uses the insert of Fox in Figure 11; 303 of Mandai).
Regarding claim 17, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the plurality of guide channels have a plurality of outlets connected to the injection chamber, and 15the decompression space is located between the plurality of outlets.
However, Fox teaches wherein the plurality of guide channels have a plurality of outlets (The portion of Figure 3; 148 that feed the decompression space) connected to the injection chamber, and 15the decompression space is located between the plurality of outlets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the plurality of guide channels have a plurality of outlets connected to the injection chamber, and 15the decompression space is located between the plurality of outlet as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 16).
Regarding claim 19, Mandai discloses a combustor (Column 11, line 25-30) comprising: 
a burner (Figure 11) including a plurality of nozzles (Figure 11; 307 and the hole of 301 where 311a and 310 are ejected from) for injecting fuel (Figure 11; 312, 310) and air (Figure 11; 311); and 
a duct assembly (The duct assembly which forms Figure 13(a); 201 and the passage to the turbine) coupled to one side of the burner (The duct assembly is coupled to the right side of Figure 13(a); 206 which is analogous to Figure 11 since both are pilot nozzles) to burn a mixture of the fuel and the air (Column 1, line 31-38) and transmit combustion gas to a turbine (Column 1, line 6-8.  The gas turbine having the gas turbine combustor.  Also, Column 1, line 54-55 states a gas turbine.  A gas turbine by definition has a turbine, see Merriam Webster and American Heritage Dictionary.  These definitions also state that the turbine expands the combustion gas),
wherein each of the plurality of nozzles comprises: 
an outer tube (Figure 11; 301); 
a first inner tube (Annotated Figure 11; labeled first inner tube) installed inside the outer tube to form an air passage (Figure 11; 302) with the outer tube therebetween; 
a second inner tube (Annotated Figure 11; labeled second inner tube) installed inside the first inner tube to form a main fuel passage (Figure 11; 304) with the first inner tube therebetween, the second inner tube having a pilot fuel passage (The passage in the second inner tube for Figure 11; 310) formed therein; and 
a fuel injection device (Figure 11; 303) installed in the second inner tube to inject the fuel.
Mandai does not disclose wherein the fuel injection device comprises: a flow guide comprising a rod-shaped body and a plurality of protrusions protruding outwardly from the rod-shaped body;  a plurality of guide channels connected to the pilot fuel passage through which the fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other; an injection chamber connected to the plurality of guide channels, the fuel being merged in the injection chamber; and an injection hole formed at a tip of the injection chamber to inject the fuel, and wherein the injection chamber comprises a decompression space to drop a pressure therein, wherein each protrusion has a tip protruding further forward than a forward end of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions.
However, Fox teaches a fuel injection device (Figure 3; 138) comprising: 
a flow guide (Annotated Figure 3; labeled rod and 145) comprising a rod-shaped body (Annotated Figure 3; labeled rod) and a plurality of protrusions (Figure 3; 145) protruding outwardly from the rod-shaped body;  
a plurality of guide channels (Figure 3; 148. Paragraph 0026) connected to a fuel passage (Figure 3; 152) through which the fuel is supplied, each guide channel being formed between two adjacent protrusions (Adjacent Figure 3; 145) of the plurality of protrusions, outward ends (The outward ends of the protrusions) of the two adjacent protrusions not meeting each other; 
an injection chamber (Annotated Figure 3; labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Figure 3; 136) formed at a tip (The tip of the injection chamber) of the injection chamber to inject the fuel, and 
wherein the injection chamber comprises a decompression space (Annotated Figure 3; labeled decompression space) to drop a pressure therein (The decompression space having an enlarged volume as compared to the guide channels would drop the pressure due to at least Boyle’s Law),
wherein each protrusion has a tip (Annotated Figure 3; labeled tip) protruding further forward than a forward end (The forward end of the rod) of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the fuel injection device comprises: a flow guide comprising a rod-shaped body and a plurality of protrusions protruding outwardly from the rod-shaped body;  a plurality of guide channels connected to the pilot fuel passage (The fuel passage of Fox in the context of Mandai is a pilot fuel passage) through which the fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other; an injection chamber connected to the plurality of guide channels, the fuel being merged in the injection chamber; and an injection hole formed at a tip of the injection chamber to inject the fuel, and wherein the injection chamber comprises a decompression space to drop a pressure therein, wherein each protrusion has a tip protruding further forward than a forward end of the rod-shaped body so that the decompression space may be formed between the tips of the plurality of protrusions as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, The modification uses the insert of Fox in Figure 11; 303 of Mandai).
Regarding claim 20, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the plurality of guide channels have a plurality of outlets connected to the injection chamber, and 15the decompression space is located between the plurality of outlets.
However, Fox teaches wherein the plurality of guide channels have a plurality of outlets (The portion of Figure 3; 148 that feed the decompression space) connected to the injection chamber, and 15the decompression space is located between the plurality of outlets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the plurality of guide channels have a plurality of outlets connected to the injection chamber, and 15the decompression space is located between the plurality of outlet as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 19).
Regarding claim 21, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the plurality of protrusions and the plurality of guide channels are in a spiral form.
However, Fox teaches wherein the plurality of protrusions and the plurality of guide channels are in a spiral form (Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the plurality of protrusions and the plurality of guide channels are in a spiral form as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 16).
Regarding claim 22, Mandai in view of Fox teaches the invention as claimed.
Mandai does not disclose wherein the plurality of protrusions and the plurality of guide channels are in a spiral form.
However, Fox teaches wherein the plurality of protrusions and the plurality of guide channels are in a spiral form (Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai wherein the plurality of protrusions and the plurality of guide channels are in a spiral form as taught by and suggested by Fox in order to provide cooling (Paragraph 0015, This is the same modification as claim 19).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandai in view of Fox as applied to claim 1 above, and further in view of Low et al (US 9400104).

    PNG
    media_image3.png
    335
    668
    media_image3.png
    Greyscale


Annotated Figure 2 of Low

Regarding claim 7, Mandai in view of Fox teaches the invention as claimed.
Mandai in view of Fox does not teach wherein the 5protrusion has a width that gradually increases outward.
However, Low teaches a fuel injection device (Figure 2) for a combustor (The combustor of Figure 1; 20) comprising: 
a flow guide (Figure 2; 68) comprising a rod-shaped body (The portion of Figure 2; 68 along Annotated Figure 2; labeled rod) and a plurality of protrusions (Annotated Figure 2; labeled protrusion) protruding outwardly from the rod-shaped body; 
a plurality of guide channels (The channels between adjacent Annotated Figure 2; labeled protrusion) connected to a fuel passage (Figure 2; 46-1) through which fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other;
wherein the 5protrusion has a width that gradually increases outward (The width of the protrusion increases outward).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai in view of Fox wherein the 5protrusion has a width that gradually increases outward as taught by and suggested by Low because it has been held that applying a known technique, in this case Low’s formation of protrusions according to the steps described immediately above, to a known device, in this case, Mandai in view of Fox’s fuel injection device, ready for improvement to yield predictable results, in this case forming a fuel passage, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the protrusions of Fox have widths that gradually increases outward).
Regarding claim 8, Mandai in view of Fox teaches the invention as claimed.
Mandai in view of Fox does not teach wherein the protrusion comprises a tail protrusion protruding further rearward than the rearward end of the rod-shaped body.
However, Low teaches a fuel injection device (Figure 2) for a combustor (The combustor of Figure 1; 20) comprising: 
a flow guide (Figure 2; 68) comprising a rod-shaped body (The portion of Figure 2; 68 along Annotated Figure 2; labeled rod) and a plurality of protrusions (Annotated Figure 2; labeled protrusion) protruding outwardly from the rod-shaped body; 
a plurality of guide channels (The channels between adjacent Annotated Figure 2; labeled protrusion) connected to a fuel passage (Figure 2; 46-1) through which fuel is supplied, each guide channel being formed between two adjacent protrusions of the plurality of protrusions, outward ends of the two adjacent protrusions not meeting each other;
wherein the protrusion comprises a tail protrusion (Annotated Figure 2; labeled tail protrusion) protruding further rearward than a rearward end (The left end of the rod-shaped body in Figure 2) of the rod-shaped body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai in view of Fox wherein the protrusion comprises a tail protrusion protruding further rearward than the rearward end of the rod-shaped body as taught by and suggested by Low because it has been held that applying a known technique, in this case Low’s formation of protrusions according to the steps described immediately above, to a known device, in this case, Mandai in view of Fox’s fuel injection device, ready for improvement to yield predictable results, in this case forming a fuel passage, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the protrusions of Fox extend more upstream (with respect to the flow of fuel in Fox) than the rod-shaped body).

Claim(s) 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandai in view of Fox  as applied to claim 1 above, and further in view of Grooms et al (US 20170363293 as referenced in OA dated 7/15/2022).

    PNG
    media_image4.png
    758
    572
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    736
    708
    media_image5.png
    Greyscale



Annotated Figure 2, and 5 of Grooms

Regarding claim 11, Mandai in view of Fox teaches the invention as claimed.
Mandai in view of Fox does not teach wherein the decompression space has a larger outer radius of curvature than an inner radius of curvature.
However, Grooms teaches a fuel injection device (Figure 3; 114) for a combustor (Figure 2; 20) comprising: 
a plurality of guide channels (Figure 5; 150) connected to a pilot fuel passage (Figure 3; 112) through which 5fuel is supplied; 
an injection chamber (Annotated Figure 2, labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Annotated Figure 2; labeled injection hole) formed at a tip (The tip of the injection chamber where the injection hole is located) of the injection chamber to inject the fuel, 
wherein the injection chamber comprises a decompression space (Annotated Figure 5; labeled decompression space) to drop a 20pressure therein (The decompression space having an enlarged area would drop pressure due to at least Boyle’s Law.  Furthermore, the prior art having a similar structure to that of the instant application would also drop pressure in a similar manner);
wherein the decompression space has a larger outer radius (Annotated Figure 5; labeled first radius) of curvature than an inner radius (Annotated Figure 5; labeled second radius) of curvature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai in view of Fox wherein the decompression space has a larger outer radius of curvature than an inner radius of curvature as taught by and suggested by Grooms because it has been held that applying a known technique, in this case Grooms’s formation of a decompression space according to the steps described immediately above, to a known device, in this case, Mandai in view of Fox’s fuel injection device, ready for improvement to yield predictable results, in this case forming a decompression space, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the shape of Groom’s decompression space).
Regarding claim 12, Mandai in view of Fox teaches the invention as claimed.
Mandai in view of Fox does not teach wherein the decompression space has a cross section which is part of an ellipse.
However, Grooms teaches a fuel injection device (Figure 3; 114) for a combustor (Figure 2; 20) comprising: 
a plurality of guide channels (Figure 5; 150) connected to a pilot fuel passage (Figure 3; 112) through which 5fuel is supplied; 
an injection chamber (Annotated Figure 2, labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Annotated Figure 2; labeled injection hole) formed at a tip (The tip of the injection chamber where the injection hole is located) of the injection chamber to inject the fuel, 
wherein the injection chamber comprises a decompression space (Annotated Figure 5; labeled decompression space) to drop a 20pressure therein (The decompression space having an enlarged area would drop pressure due to at least Boyle’s Law.  Furthermore, the prior art having a similar structure to that of the instant application would also drop pressure in a similar manner);
wherein the decompression space has a cross section (The cross section of the decompression space) which is part of an ellipse (Annotated Figure 5; labeled ellipse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai in view of Fox wherein the decompression space has a cross section which is part of an ellipse as taught by and suggested by Grooms because it has been held that applying a known technique, in this case Grooms’s formation of a decompression space according to the steps described immediately above, to a known device, in this case, Mandai in view of Fox’s fuel injection device, ready for improvement to yield predictable results, in this case forming a decompression space, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the shape of Groom’s decompression space).
Regarding claim 14, Mandai in view of Fox teaches the invention as claimed.
Mandai in view of Fox does not teach wherein the decompression space is defined by a first groove having a first radius of curvature and a second groove having a second radius of curvature smaller than the first radius of curvature, the second groove being formed at a center of the first groove.
However, Grooms teaches a fuel injection device (Figure 3; 114) for a combustor (Figure 2; 20) comprising: 
a plurality of guide channels (Figure 5; 150) connected to a pilot fuel passage (Figure 3; 112) through which 5fuel is supplied; 
an injection chamber (Annotated Figure 2, labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Annotated Figure 2; labeled injection hole) formed at a tip (The tip of the injection chamber where the injection hole is located) of the injection chamber to inject the fuel, 
wherein the injection chamber comprises a decompression space (Annotated Figure 5; labeled decompression space) to drop a 20pressure therein (The decompression space having an enlarged area would drop pressure due to at least Boyle’s Law.  Furthermore, the prior art having a similar structure to that of the instant application would also drop pressure in a similar manner);
wherein the decompression space is defined by a first groove having a first radius (The groove formed by Annotated Figure 5; labeled first radius and inclined surface) of curvature and a second groove having a second radius (The groove formed by Annotated Figure 5; labeled second radius) of curvature smaller than the first radius of curvature, the second groove being formed at a center of the first groove (The second groove is at the center of the first groove).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai in view of Fox wherein the decompression space is defined by a first groove having a first radius of curvature and a second groove having a second radius of curvature smaller than the first radius of curvature, the second groove being formed at a center of the first groove as taught by and suggested by Grooms because it has been held that applying a known technique, in this case Grooms’s formation of a decompression space according to the steps described immediately above, to a known device, in this case, Mandai in view of Fox’s fuel injection device, ready for improvement to yield predictable results, in this case forming a decompression space, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the shape of Groom’s decompression space).
Regarding claim 15, Mandai in view of Fox teaches the invention as claimed.
Mandai in view of Fox does not teach wherein the decompression space is defined by a first groove having an inclined surface and a second groove in a form of a curved arc, the second groove being formed at a center of the first groove.
However, Grooms teaches a fuel injection device (Figure 3; 114) for a combustor (Figure 2; 20) comprising: 
a plurality of guide channels (Figure 5; 150) connected to a pilot fuel passage (Figure 3; 112) through which 5fuel is supplied; 
an injection chamber (Annotated Figure 2, labeled injection chamber) connected to the plurality of guide channels, the fuel being merged in the injection chamber; and 
an injection hole (Annotated Figure 2; labeled injection hole) formed at a tip (The tip of the injection chamber where the injection hole is located) of the injection chamber to inject the fuel, 
wherein the injection chamber comprises a decompression space (Annotated Figure 5; labeled decompression space) to drop a 20pressure therein (The decompression space having an enlarged area would drop pressure due to at least Boyle’s Law.  Furthermore, the prior art having a similar structure to that of the instant application would also drop pressure in a similar manner);
wherein the decompression space is defined by a first groove having an inclined surface (The groove formed by Annotated Figure 5; labeled first radius and inclined surface) and a second groove in a form of a curved arc (The groove formed by Annotated Figure 5; labeled second radius), the second groove being formed at a center of the first groove (The second groove is at the center of the first groove).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Mandai in view of Fox wherein the decompression space is defined by a first groove having an inclined surface and a second groove in a form of a curved arc, the second groove being formed at a center of the first groove as taught by and suggested by Grooms because it has been held that applying a known technique, in this case Grooms’s formation of a decompression space according to the steps described immediately above, to a known device, in this case, Mandai in view of Fox’s fuel injection device, ready for improvement to yield predictable results, in this case forming a decompression space, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the shape of Groom’s decompression space).

Response to Arguments
Applicant's arguments filed 9/17/2022 have been fully considered but they are not persuasive. 
Applicant asserts Figures 5-8 and Paragraph 0071-0080 support the amendment dated 9/17/2022.  Examiner respectfully disagrees for the reasons stated above in the 112(a) written description rejection.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741